Citation Nr: 0908609	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-08 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel

INTRODUCTION


The Veteran had active service from July 1940 to August 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In an unappealed April 1996 rating decision, the RO 
denied a claim of entitlement to service connection for 
bilateral hearing loss.   

2.  The evidence associated with the claims file subsequent 
to the April 1996 rating decision regarding the Veteran's 
claim for service connection for bilateral hearing loss 
relates to an unestablished fact, is not cumulative of 
evidence previously of record and raises a reasonable 
possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The April 1996 rating decision which denied entitlement 
to service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008)

2.  The evidence received subsequent to the April 1996 rating 
decision is new and material, and the claim for service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  In this regard, the Board finds 
that the duty to notify and assist with regard to the issue 
of whether new and material evidence has been received has 
been met to the extent necessary to reopen the claim, given 
the favorable decision regarding that matter, and that any 
deficiency in this regard is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, as well 
as service treatment records, private treatment records, and 
a hearing transcript.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the Veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim, and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran essentially contends that he has bilateral 
hearing loss that is related to service.  In April 1996 the 
RO denied service connection for bilateral hearing loss, 
concluding, the Veteran's current diagnosis of hearing loss 
is not related to service.  The Veteran did not appeal.  
Thus, the decision became final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.  In June 2005, the Veteran submitted a 
claim to reopen the previously denied claim.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim, and if so, whether service 
connection may be granted.  

In this regard, the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.  

As a general rule, a claim may be reopened and reviewed if 
"new and material" evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.R.F. § 3.156.  With respect to new and material evidence 
claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers, and 
"material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened, and 
VA may then evaluate the merits of the claim on the basis of 
all evidence of record. 

Upon review of the record, the Board finds that the evidence 
received since the April 1996 rating decision is new and 
material.  Specifically, the Veteran's post service private 
treatment records from January 1992 to November 2001 
demonstrated that he has reported a history of bilateral 
hearing loss due to noise exposure while in the service for 
many years.  A November 2001 private audiology report 
included a diagnosis of severe hearing loss bilaterally.  In 
addition, the Veteran's VA outpatient treatment records from 
June 2005 to August 2005 indicated that the Veteran is 
"almost deaf," as he appears to have difficulty 
understanding what is being said, which is most likely due to 
his hearing loss.  One VA record dated in June 2005 contains 
an assessment of "hearing loss - historically related to 
military service noise exposure," thus suggesting a 
relationship between the Veteran's hearing loss and service.  
These reports and diagnosis were not of record at the time of 
the April 1996 rating decision and address an unestablished 
fact.  Thus, the claim is reopened.  

 
ORDER

New and material evidence having been received, the claim for 
service connection for bilateral hearing loss is reopened; 
the appeal is granted to this extent only.


REMAND

The Veteran contends that he currently suffers from bilateral 
hearing loss which he sustained as a result of noise exposure 
he experienced during service.  He further contends that 
while on active duty he was in the artillery and thus has 
difficulty hearing due to the firing of ammunition without 
the use of hearing protection.  The Veteran does not concede 
any significant post-service or recreational noise exposure, 
as he described working as a shoe salesman, grocery store 
clerk, and an insurance clerk until he retired in 1988.  

The claims file does not contain any of the Veteran's service 
treatment records (STRs).  A February 1996 letter from VA to 
the Veteran indicated that the Army could not locate the 
Veteran's STR's.  On a June 1996 National Archives and 
Records Administration Form, the Veteran indicated that he 
was not treated for hearing loss while he was in service.  

The Veteran's post service private treatment records from May 
1989 indicated that he has mild to profound sensorineural hearing 
loss and noted his noise exposure while in service.  A private 
treatment record from January 1992 reported the Veteran as being 
"hard of hearing." A private treatment record from May 1999 
indicated that the Veteran has mild to profound sensorineural 
hearing loss between 250 and 8000 Hertz bilaterally.  The 
audiologist also noted the Veteran's significant history of 
military noise exposure.  A private treatment record from early 
November 2001 noted the Veteran's right ear shows a significant 
threshold shift since the last May 1999 examination for 
frequencies 250 through 1000 Hertz.  A private treatment record 
from late November 2001 included a diagnosis of severe hearing 
loss bilaterally.    

In a 1996 hearing before the regional office the Veteran 
testified that he was in the 105 heavy artillery, while he was in 
service.  He indicated that he was constantly behind the gun 
without hearing protection.  

The Veteran's VA outpatient treatment records from June 2005 
through August 2005 showed that the Veteran has reported a 
history of hearing loss for many years.  He reported an inability 
to have a conversation with others because he cannot hear.  He 
also reported unsuccessful attempts to utilize hearing aids, 
indicating, "they do not work."  The Veteran further stated 
that his son will have to assist him, as he is unable to talk on 
the telephone due to his hearing loss.  An August 2005 STR showed 
that the VA examiner reported the Veteran is "almost deaf," as 
he appears to have difficulty understanding what is being said, 
which is most likely due to his hearing loss.  

Under the facts and circumstance of this case, the Board is of 
the opinion that the Veteran should be afforded a VA examination 
in an attempt to determine the etiology of the Veteran's hearing 
loss and whether it is related to service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The Veteran should be afforded an 
examination to ascertain the nature and 
etiology of his hearing loss.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion as to whether any 
currently diagnosed hearing loss is 
related to noise the Veteran reports he 
was exposed to during service.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


